DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of species I (claims 1-11) in the reply filed on 02/25/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2021, 03/24/2021, 04/19/2021, and 05/14/2021 were considered by the examiner.

Drawings
The drawings were received on 11/18/2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotary encoder configured to determine…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dortch et al. US 2015/0334303 A1, hereafter Dortch, in view of Kormos et al. 5,598,207.

Regarding claim 1, Dortch discloses a rotating camera system configured to rotate about a central axis to temporarily aim an optical axis of a camera sensor of the rotating camera system (thermal imaging camera that rotates through a plurality of stop positions) [abstract] at directions spanning a 360-degree field of view laterally surrounding a base of the rotating camera system (camera system 200 allows camera 250 (e.g., a thermal imaging camera) to rotate up to a full 360 around a fixed axis.  The full revolution comprises a number of a positions corresponding to “stops” where it is desired that an image be captured) [0042] in order to generate one or more image(s) while the camera sensor's optical axis is temporarily aimed at each one of said directions (thermal imaging camera images are obtained from a thermal camera that rotates through a plurality of stop positions) [abstract], the rotating camera system comprising:
a thermal imaging sensor (camera 250 (e.g., a thermal imaging camera)) [FIG. 2; 0042] configured to generate one or more thermal image(s) based on a direction of an optical axis of the thermal imaging sensor (some of the images may correspond to positions between designated “stop” positions, while other may correspond to a “stop” position…only those images corresponding to a “stop” position may be retained) [0042];
an electrically powered rotary actuator (any suitable motor mechanism) [0044] that is physically coupled to the thermal imaging sensor and that enables the thermal imaging sensor to rotate with the rotating shaft 360 degrees relative to the base of the rotating camera system (the camera system 200 may use any suitable motor mechanism for ensuring that the camera remains momentarily stationary at each stop position, so as to facilitate capture of a non-blurry image at each desired stop position) [0044], 
a rotary encoder (demultiplexing driver 430…microprocessor 210) [0050] configured to determine an angular position of the thermal imaging sensor's optical axis as it rotates the 360 degrees relative to the base (demultiplexing driver 420 may use position information tracked by microprocessor 210 to determine to corresponding virtual camera for each image of the video stream) [0050]; and
a slip ring (slip rings 260) [0046], wherein the electrical connection data of the thermal imaging sensor is coupled to a rotating part of the slip ring (data from the camera 250 passes through slip rings 260) [0046], and 
wherein a non-rotating electrical connection is electrically coupled to a non-rotating part of the slip ring, the non-rotating part of the slip ring being electrically coupled to the rotating part of the slip ring such that the electrical connection and the non-rotating electrical connection are continuously electrically coupled to one another as the rotating shaft rotates the 360 degrees relative to the base (data from the camera 250 passes through slip rings 260, which allows the camera 250 to rotate as described above (continuous rotation)) [0046].
However, while Dortch discloses basic construction details for a rotating thermal imaging camera system that includes a slip ring and detecting angular positions of a camera optical axis, Dortch fails to explicitly disclose an uncooled thermal imaging sensor; a rotating shaft that is physically coupled to the thermal imaging sensor; an angular position of the rotating shaft also corresponding to an angular position of the thermal imaging sensor's optical axis; wherein the electrical connection data and power of the thermal imaging sensor is coupled to a rotating part of the slip ring; wherein the rotating shaft includes a hollowed central portion through which an electrical connection of the uncooled thermal imaging sensor passes through such that the electrical connection rotates with the uncooled thermal imaging sensor and the rotating shaft.
Kormos, in an analogous environment, discloses an uncooled thermal imaging sensor (an array of uncooled detectors) [column 2, line 45];
a rotating shaft that is physically coupled to the thermal imaging sensor (a single pan drive motor gear 544 drives a pan gear 546 which is rigidly attached to hollow pan shaft 534) [column 3, lines 45-47];
 an angular position of the rotating shaft also corresponding to an angular position of the thermal imaging sensor's optical axis (mounted on a pan bearing 534 so that the tilt gimbal and the night vision system can rotate in the azimuth) [column 3, lines 28-39];
wherein the electrical connection data and power of the thermal imaging sensor is coupled to a rotating part of the slip ring (conventional commercial slip ring and brush assembly 536 allows for the application of power and control signals to the night vision system 1 and to the tilt motor 526 and for the communication of video signals from the night vision system 1) [column 3, lines 27-32]; 
wherein the rotating shaft includes a hollowed central portion through which an electrical connection of the uncooled thermal imaging sensor passes through such that the electrical connection rotates with the uncooled thermal imaging sensor and the rotating shaft (see hollow pan shaft 534 allowing space for slip ring and brush assembly 536 and power/control signal cables as illustrated in FIG 1) [FIG. 1].
Dortch and Kormos are analogous because they are both related to thermal imaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the design features, as disclosed by Kormos, with the invention disclosed by Dortch, the motivation being cost [column 1, line 50].

Regarding claim 2, Dortch and Kormos address all of the features with respect to claim 1 as outlined above.
Kormos further discloses the base of the rotating camera system is orthogonal to the rotating shaft (see axis of hollow pan shaft 534 and axis of pan housing 538) [FIG. 1].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the design features, as disclosed by Kormos, with the invention disclosed by Dortch, the motivation being cost [column 1, line 50].

Regarding claim 4, Dortch and Kormos address all of the features with respect to claim 1 as outlined above.
Kormos further discloses an outer portion of the electrically powered rotary actuator remains stationary relative to the rotating shaft and stationary relative to a mount and a body (see configuration of FIG. 1 with housing 538, hollow pan shaft 534) [FIG. 1].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the design features, as disclosed by Kormos, with the invention disclosed by Dortch, the motivation being cost [column 1, line 50].

Regarding claim 5, Dortch and Kormos address all of the features with respect to claim 1 as outlined above.
Dortch further discloses the rotating camera system includes one or more of the following: a visible light camera or a depth detection camera (use image data based on other spectrums (e.g., visible light) [0042].

Regarding claim 6, Dortch and Kormos address all of the features with respect to claim 1 as outlined above.
Dortch further discloses wherein the rotating camera system additionally includes an external protective housing that fits over a unit comprising the uncooled thermal imaging sensor, the electrically powered rotary actuator, the rotary encoder, and the slip rig (see enclosed system 250 of FIG. 3B) [FIG. 3B].

Regarding claim 7, Dortch and Kormos address all of the features with respect to claim 6 as outlined above.
Dortch further discloses wherein the external protective housing includes a spike topper or a shade topper (see enclosed system 250 of FIG. 3B with topper above camera lens) [FIG. 3B].

Regarding claim 8, Dortch and Kormos address all of the features with respect to claim 1 as outlined above.
Dortch further discloses the uncooled thermal imaging sensor is further configured to rotate vertically relative to the base of the rotating camera system (see rotation of camera with respect to system of FIG. 3B) [FIG. 3B].

Regarding claim 9, Dortch and Kormos address all of the features with respect to claim 1 as outlined above.
Dortch further discloses the electrically powered rotary actuator is configured to rotate the uncooled thermal imaging sensor 360 degrees relative to the base of the rotating camera system at a rate between 30 revolutions per minute (RPM) and 120 RPM (a system running at 30 RPM) [0058].

Regarding claim 10, Dortch and Kormos address all of the features with respect to claim 1 as outlined above.
Dortch further discloses the electrically powered rotary actuator is configured to temporarily stop rotating the rotating shaft when the uncooled thermal imaging sensor's optical axis is aimed at each one of a plurality of different stop positions (the camera system 200 may use any suitable motor mechanism for ensuring that the camera remains momentarily stationary at each stop position, so as to facilitate capture of a non-blurry image at each desired stop position) [0044].

Regarding claim 11, Dortch and Kormos address all of the features with respect to claim 10 as outlined above.
Dortch further discloses when the rotating shaft is temporarily stopped at any one of the plurality of different stop positions, the uncooled thermal imaging sensor generates between 1 and 100 thermal images (the camera system 200 may use any suitable motor mechanism for ensuring that the camera remains momentarily stationary at each stop position, so as to facilitate capture of a non-blurry image at each desired stop position) [0044], and wherein the electrically powered rotary actuator is configured to rotate the uncooled thermal imaging sensor 360 degrees relative to the base of the rotating camera system at a rate between 30 frames per minute (RPM) and 120 RPM (a system running at 30 RPM) [0058].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dortch and Kormos, further in view of Chang et al. US 2009/0085509 A1, hereafter Chang.

Regarding claim 3, Dortch and Kormos address all of the features with respect to claim 1 as outlined above.
While Dortch discloses the camera system may use any suitable motor mechanism for ensuring that the camera remains momentarily stationary at each stop position, the combination fails to disclose the electrically powered rotary actuator includes a 5-phase motor.
Chang, in an analogous environment, discloses a 5-phase motor (stepper motor device are widely used in various applications…video cameras; five-phase stepper motor) [0002;0020].
Dortch, Kormos, and Chang are analogous because they are related to cameras and motors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use five-phase stepper motor, as disclosed by Chang, with the invention disclosed by Dortch and Kormos, the motivation being precision [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485